Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Embodiment 2, Figures 2.1-2.10, in the reply filed on May 23, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
EXAMINER’S AMENDMENT
In view of the fact that this application is in condition for allowance except for the presence of Group I, Figures 1.1-1.10, Group III, Figures 3.1-3.2, Group IV, Figures 4.1-4.7 and Group V, Figures 5.1-5.6, directed to a design or designs nonelected without traverse in the reply filed on May 23, 2022, and without the right to petition such Group(s) have been cancelled.
The application has been amended as follows: 
In the Specification, delete the Figure descriptions for 1.1-1.10, 3.1-3.2, 4.1-4.7 and 5.1-5.6.  Also, delete the statement at the end of the Specification, “The broken lines in the drawings form no part of the claimed design; the dash-dotted lines in designs nos. 2, 3, and 5 represent the unclaimed boundaries; figs. 1.9, 1.10, 2.8 and 2.9 are perspective views showing the claimed part.”; and insert the following:
 --The broken lines in the drawings form no part of the claimed design; the dash-dotted lines
In Figures 2.1-2.10 represent the unclaimed boundaries.  Figures 2.8-2.10 are perspective views showing the claimed portions of the machine tool with portions of the unclaimed subject matter removed for clarity.—
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD E CHILCOT whose telephone number is (571)272-6777. The examiner can normally be reached Monday through Thursday 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD E CHILCOT/               Primary Examiner, Art Unit 2916